Exhibit 10.74
 
EXECUTION VERSION
Common Stock Purchase and Option Agreement
 
This Common Stock Purchase and Option Agreement (the “Agreement”) is made as of
October 5, 2011, by and between Unigene Laboratories, Inc., a Delaware
corporation (the “Company”) and Den Danske Forskningsfond, a Danish Foundation
(“DDF”).
 
Whereas, the Company desires to issue, and DDF desires to acquire, common stock,
par value $0.01 per share (“Common Stock”), of the Company, on the terms and
conditions hereinafter set forth;
 
Now, Therefore, It Is Agreed between the parties as follows:
 
1.           Purchase and Sale of Stock.  DDF hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to DDF, a number of shares of
Common Stock to be determined as set forth in this Agreement for an aggregate
purchase price of up to U.S. Three Million Dollars (US$3,000,000.00).
 
1.1           First Tranche Shares.  At the Initial Closing (as defined in
Section 1.4(a)), the Company shall issue and sell to DDF, and DDF shall purchase
from the Company, 1,691,729 shares of Common Stock (the “First Tranche Shares”),
for an aggregate purchase price of US One Million Five Hundred Thousand Dollars
(US$1,500,000) (the “First Tranche Purchase Price”).
 
1.2           Second Tranche Shares  At the Second Tranche Closing (as defined
in Section 1.4(b)), subject to the satisfaction of the conditions set forth in
Section 6.1, the Company shall issue and sell to DDF, and DDF shall purchase
from the Company, on such date, a number of shares of Common Stock equal to the
quotient obtained by dividing (A) $1,500,000 by (B) the Unigene Second Tranche
Closing Stock Price (the “Second Tranche Shares”), for an aggregate purchase
price of US One Million Five Hundred Thousand Dollars (US$1,500,000) (the
“Second Tranche Purchase Price”).
 
For the purposes of this Agreement, “Unigene Second Tranche Closing Stock Price”
means the average of the Reported Price for the thirty consecutive trading days
ending on the last trading day immediately preceding the Second Tranche Closing
Date.
 
For the purposes of this Agreement, “Reported Price” means, with respect to each
trading day, the last sales price reported for the Common Stock on the
applicable date: (A) as reported on the principal national securities exchange
in the United States on which it is then traded; (B) if the Common Stock is
traded on the OTC Bulletin Board, the closing bid price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, or (C) if
the Common Stock is not then listed or quoted for trading on the OTC Bulletin
Board and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           DDF Option.  At the DDF Option Closing (as defined in Section
1.4(c)), subject to the satisfaction of the conditions set forth in Section 6.2,
the Company shall issue and sell to DDF, and DDF shall purchase from the
Company, on such date, a number of shares of Common Stock from the Company equal
to the quotient obtained by dividing (A) $3,000,000 by (B) the DDF Option Stock
Price (the “DDF Option Shares” and together with the First Tranche Shares and
Second Tranche Shares, the “Shares”), for an aggregate purchase price of US
Three Million Dollars (US$3,000,000) (the “DDF Option Price”).
 
For the purposes of this Agreement, “DDF Option Stock Price” means the average
of the Reported Price for the thirty consecutive trading days ending on the last
trading day immediately preceding the DDF Option Closing Date.
 
1.4           Closing.
 
(a)           Initial Closing.  The closing of the sale and purchase of the
First Tranche Shares (the “Initial Closing”) shall take place immediately
following the execution of this Agreement or any such other time as the Company
and DDF mutually agree upon (the “Initial Closing Date”).  At the Initial
Closing: (i) DDF shall deliver to the Company the First Tranche Purchase Price
by wire transfer for immediately available funds to a bank account designated in
writing by the Company, and (ii) the Company shall deliver a certificate or
certificates representing the First Tranche Shares to DDF.
 
(b)           Second Tranche Closing.  The closing of the sale and purchase of
the Second Tranche Shares (the “Second Tranche Closing”) shall take place on the
date specified by DDF or the Company, as the case may be, which date shall be
specified in a written notice delivered pursuant to this Section 1.4(b) (the
“Second Tranche Notice”) and shall in no event be later than five (5) Business
Days after the date of the Second Tranche Notice and, with respect to a Second
Tranche Notice delivered by the Company, shall in no event be earlier than
December 15, 2011 (the “Second Tranche Closing Date”).  DDF may deliver the
Second Tranche Notice the Company on or before March 15, 2012 specifying DDF’s
election, in its sole discretion, to purchase the Second Tranche Shares from the
Company in accordance with the terms of this Agreement.  The Company may deliver
the Second Tranche Notice to DDF on or prior to December 15, 2011 specifying the
Company’s election, in its sole discretion, to sell the Second Tranche Shares to
DDF in accordance with the terms of this agreement; provided, however, that the
Company may not deliver the Second Tranche Notice prior to the date on which at
least thirty-three and one-third percent (33 1/3%) of the outstanding principal
amount, as of the date hereof, under that certain Senior Secured Convertible
Note, originally issued March 17, 2010 to VPC Fund II, LP. and assigned and
reissued to Victory Park Credit Opportunities Master Fund, Ltd. Capital
(hereafter “Victory Park”) on July 28, 2010 (the “VP Note”), has been converted
into Common Stock in accordance with the terms of the VP Note.  In the event
that neither the Company nor DDF delivers a Second Tranche Notice in accordance
with this Section 1.4(b), there shall not be a Second Tranche Closing.
 
At the Second Tranche Closing: (i) DDF shall deliver to the Company the Second
Tranche Purchase Price by wire transfer for immediately available funds to a
bank account designated in writing by the Company, (ii) the Company shall
deliver a certificate or certificates representing the Second Tranche Shares to
DDF, and (iii) each of the Company and DDF shall deliver to the other a
certificate, executed on each entity’s behalf by its Chief Executive Officer or
Chief Financial Officer, certifying that the representations and warranties set
forth in Sections 4 and 5, as applicable, are true and correct in all material
respects as of the Second Tranche Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


(c)           DDF Option Closing.  The closing, if any, of the sale and purchase
of the DDF Option Shares (the “DDF Option Closing”) shall take place on a date
specified by DDF in its written notice to the Company delivered pursuant to this
Section 1.4(c), which date shall in no event be later than five (5) business
days from the date of the DDF Option Notice (the “DDF Option Closing Date”)
(each of the Initial Closing, Second Tranche Closing and DDF Option Closing, a
“Closing”); provided, however, that the DDF Option Closing may not occur before
the Second Tranche Closing.  DDF may deliver the DDF Option Notice to the
Company on or prior to June 30, 2012, specifying DDF’s election, in its sole
discretion, to purchase the DDF Option Shares from the Company in accordance
with the terms of this Agreement. At the DDF Option Closing: (i) DDF shall
deliver to the Company the DDF Option Purchase Price by wire transfer for
immediately available funds to a bank account designated in writing by the
Company, (ii) the Company shall deliver a certificate or certificates
representing the DDF Option Shares to DDF, and (iii) each of the Company and DDF
shall deliver to the other a certificate, executed on each entity’s behalf by
its Chief Executive Officer or Chief Financial Officer, certifying that the
representations and warranties set forth in Sections 4 and 5, as applicable, are
true and correct in all material respects as of the DDF Option Closing Date.
 
2.           Limitations on Transfer.  DDF shall not assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Shares except in
compliance with the provisions herein and applicable securities laws.  The
Company shall not be required (a) to transfer on its books any of the Shares
which shall have been transferred in violation of any of the provisions set
forth in this Agreement or (b) to treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares shall have been so transferred
 
3.           Restrictive Legends.  All certificates representing the Shares
issued and sold hereunder shall have endorsed thereon (a) any legend required by
appropriate blue sky officials and (b) a legend in substantially the following
form (in addition to any other legend which may be required by other agreements
between the parties hereto):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED UNLESS THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 UNDER THE ACT, THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT COVERING SUCH SHARES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
 

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY
INTEREST IN SUCH SECURITIES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED
TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT COMMON STOCK
PURCHASE AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND OWNERSHIP SET
FORTH THEREIN.”
 
4.           Company Representations.  In connection with the sale and purchase
of the Shares, the Company represents and warrants to DDF the following:
 
4.1           The Company (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) has all
corporate power and authority required to own, lease and operate its properties
and to conduct its business as presently conducted and (c) is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified would
not have a Material Adverse Effect (as defined below).


For the purposes of this Agreement, “Material Adverse Effect” means,
individually or collectively, a material adverse effect on, or a material
adverse change in, or a group of such effects on or changes in, (i) the
business, financial condition or results of operations of the Company and its
Subsidiaries (as defined in Section 4.2), taken as a whole, or (ii) the ability
of the Company to perform its obligations under or with respect to this
Agreement;  provided, however, that a Material Adverse Effect shall not include
(x) facts, circumstances, events, changes, effects or occurrences (i) generally
affecting the economy or the financial, debt, credit or securities markets in
the United States, including as a result of changes in geopolitical conditions,
(ii) generally affecting the industry in which the Company operates, (iii)
resulting from changes after the date hereof in any applicable Laws or
applicable accounting regulations or principles or interpretations thereof or
(iv) resulting from any outbreak or escalation of hostilities or war or any act
of terrorism, except to the extent, in the case of the foregoing clauses (i) –
(iv), such facts, circumstances, events, changes, effects, or occurrences
referred to therein have a disproportionate impact on the Company when compared
to other similarly situated businesses, or (y) any change in the Company’s stock
price.


For the purposes of this Agreement, “Subsidiary” means any corporation or other
legal entity of which the Company or DDF, as the context requires, owns,
directly or indirectly, stock or other equity interests, in sufficient amounts
to elect a majority of the board of directors or other governing body or other
persons performing similar functions of such corporation or other legal entity.


4.2           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and this
Agreement has been duly authorized and validly executed and delivered by the
Company.  All corporate actions on the part of the Company necessary for the
authorization, execution, delivery of and the performance of all obligations of
the Company under this Agreement and the authorization, issuance, reservation
for issuance and delivery of all of the Shares being sold hereunder have been
taken.  When issued in accordance with the provisions of this Agreement, the
Shares will be validly authorized and issued, fully paid and nonassessable, and
will not be subject to any mortgage, lien, pledge, security interest, charge or
similar encumbrance.
 
 
 

--------------------------------------------------------------------------------

 
 
4.3           This Agreement is legally binding upon the Company and enforceable
against the Company in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditor’s rights and (b) general
principles of equity that restrict the availability of equitable remedies.  The
execution, delivery and performance of this Agreement by the Company do not (i)
conflict with its certificate of incorporation or bylaws, (ii) conflict with, or
constitute a breach of or default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any mortgage, pledge, security interest, encumbrance, lien or charge
of any kind (a “Lien”) on the Shares or any property or asset of the Company or
any of its Subsidiaries pursuant to any contract, indenture, mortgage, loan
agreement, note, lease or other instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of its properties may be bound or
(iii) violate any law, regulation or decree of any court, agency, department or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision (each a “Governmental Authority”) having jurisdiction over
it, except in the case of clauses (ii) and (iii) for conflicts, breaches,
defaults, violations or Liens which, either individually or in the aggregate,
would not have a Material Adverse Effect.  All necessary consents, approvals and
authorizations of, and all filings with, all Governmental Authorities and other
persons required to be obtained or made by the Company to enter into, or perform
its obligations under, this Agreement have been obtained or made (as the case
may be), except for such consents, approvals or authorizations that must be made
after the date hereof, which will be obtained or made (as the case may be) in a
timely manner.


4.4           There is (a) no action, suit or governmental proceeding pending
which questions the validity of this Agreement or any action taken or to be
taken by the Company pursuant to this Agreement or in connection with the
transactions contemplated hereby and (b) no fact or circumstance is known to the
Company that would reasonably be expected to give rise to any such action, suit,
proceeding, inquiry or investigation.
 
4.5           The Company is not (a) in violation of its certificate of
incorporation or its bylaws, (b) to the knowledge of the Company, in material
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the Company
or (c) in default (and there exists no condition which, with the passage of time
or otherwise, would constitute a default) in the performance of any material
contract to which it is a party or by which it may be bound.  No notice, charge,
claim, action or assertion has been received by the Company alleging such a
violation or default.
 
4.6           The financial statements of the Company and the related notes
contained in (a) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010 (the “2010 10-K”), (b) any Quarterly Reports on Form 10-Q
filed by the Company subsequent to the date of filing of the 2010 10-K, and (c)
Current Reports on Form 8-K filed by the Company subsequent to the Company’s
most recently filed Form 10-Q (excluding any and all financial information
furnished and not filed in a Current Report on Form 8-K, by press release or
otherwise), each as filed with the Securities and Exchange Commission (the
“SEC”) by the Company (collectively, the “SEC Documents”) have been prepared in
accordance with, and present fairly, in accordance with United States generally
accepted accounting principles (“GAAP”), the financial condition of the Company
as of the dates indicated, and the results of its operations and cash flows for
the periods therein specified.  Such financial statements (including the related
notes) have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods therein specified.
 
 
 

--------------------------------------------------------------------------------

 
 
4.7           The Company has filed in a timely manner all documents that the
Company was required to file under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), since December 31, 2010.  The SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder as of their
respective filing dates, and none of the SEC Documents, including any financial
statements or schedules included or incorporated by reference therein, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Chief Executive Officer and the Chief Financial Officer of
the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 (the “Certifications”).
 
4.8           Neither the Company nor any other person or entity authorized by
the Company to act on its behalf has engaged in a general solicitation or
general advertising (within the meaning of Regulation D of the Securities Act of
1933, as amended (the “Securities Act”) that would adversely affect reliance by
the Company on an exemption from registration for the transactions contemplated
hereby or would require registration of the Shares under the Securities Act.
 
5.           DDF Representations.  In connection with the sale and purchase of
the Shares, DDF represents and warrants to the Company the following:
 
5.1           DDF (a) is a Danish foundation duly organized, validly existing
and in good standing under the laws of Denmark and was founded and is controlled
by Dr. Claus Christiansen and (b) has all requisite power and authority required
to own, lease and operate its property and to conduct its business as presently
conducted.
 
5.2           DDF has all requisite foundation power and authority to execute,
deliver and perform its obligations under this Agreement, and this Agreement has
been duly authorized and validly executed and delivered by DDF.  All actions on
the part of DDF necessary for the authorization, execution, delivery of and the
performance of all obligations of DDF under this Agreement have been taken.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           This Agreement is legally binding upon DDF and enforceable against
DDF in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditor’s rights and (b) general
principles of equity that restrict the availability of equitable remedies.  The
execution, delivery and performance of this Agreement by DDF do not (i) conflict
with its charter, (ii) conflict with, or constitute a breach of or default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
DDF pursuant to any contract, indenture, mortgage, loan agreement, note, lease
or other instrument to which DDF or any of its Subsidiaries is a party or by
which it or any of its properties may be bound or (iii) violate any law or
regulation of any Governmental Authority having jurisdiction over it, except in
the case of clauses (ii) and (iii) for conflicts, breaches, defaults, violations
or Liens which, either individually or in the aggregate, would not be reasonably
expected to materially and adversely impair or restrict DDF’s ability to perform
its obligations hereunder or to consummate the transactions contemplated
hereby.  All necessary consents, approvals and authorizations of, and all
filings with, all Governmental Authorities and other persons required to be
obtained or made by DDF to enter into, or perform its obligations under, this
Agreement have been obtained or made (as the case may be), except for such
consents, approvals or authorizations that must be made after the date hereof,
which will be obtained or made (as the case may be) in a timely manner.
 
5.4           This Agreement is made with DDF in reliance upon DDF’s
representation to the Company, which by DDF’s execution of this Agreement DDF
hereby confirms, that the Shares it is or may be purchasing will be acquired for
investment for DDF’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that DDF has no present
intention of selling, granting any participation in or otherwise distributing
the same.  By executing this Agreement, DDF further represents that DDF does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person, or to any third person,
with respect to the Shares.
 
5.5           DDF understands that the Shares it is or may be purchasing are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
may be resold without registration under the Securities Act only in certain
limited circumstances.  In addition to any other restrictions on transfer
contained in this Agreement, DDF agrees that it will not sell or otherwise
dispose of any of the Shares unless such sale or other disposition has been
registered or is exempt from registration under the Securities Act and has been
registered or qualified or is exempt from registration or qualification under
applicable state securities laws.
 
5.6           DDF is and at each Closing will continue to be an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act.  DDF’s financial condition is such that it is able to bear the
risk of holding the Shares for an indefinite period of time and the risk of loss
of its entire investment in the Shares.  DDF has been afforded the opportunity
to ask questions of and receive answers from the management of the Company
concerning this investment and is able to evaluate the risks and merits of its
investment in the Company.
 
6.           Conditions to the Second Tranche Closing and DDF Option Closing.
 
6.1           The obligations of the Company to sell, and DDF to buy, the Shares
at the Second Tranche Closing are subject to the representations and warranties
contained in Sections 4 and 5, as applicable, being true and correct in all
material respects as of the Second Tranche Closing Date.  Notwithstanding
anything to the contrary, DDF shall not be obliged to purchase the Second
Tranche Shares in the event a Material Adverse Effect occurs on or before
December 15, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2           The obligations of the Company to sell, and DDF to buy, the Shares
at the DDF Option Closing are subject to the representations and warranties
contained in Sections 4 and 5, as applicable, being true and correct in all
material respects as of the DDF Option Closing Date.
 
7.           Limitations on Resale and Standstill.
 
7.1           Resale.  During the Selling Period (as defined below), DDF and its
Affiliates will not take any of the following actions: (a) sell any Shares or
other securities of the Company received on account of ownership of such Shares
(collectively, the “Limitation Securities”); (b) transfer, assign or otherwise
dispose of any of the Limitation Securities; (c) pledge, hypothecate or
otherwise create a lien on any of the Limitation Securities; (d) loan to any
person or entity any of the Limitation Securities; (e) sell short any of the
Limitation Securities; (f) acquire a put option or grant a call option with
respect to any of the Limitation Securities; or (g) enter into any agreement
concerning any of the foregoing transactions, or otherwise facilitate any other
person conducting any of the foregoing transactions.  For purposes of this
Section 7.1, the “Selling Period” shall mean with respect to any Shares, the
period commencing on the Date such Shares were acquired and ending on the date
that is the twelve (12) month anniversary of such date.  Notwithstanding the
foregoing, subject to Section 7.2 and after the six (6) month anniversary of the
acquisition of Limitation Securities, DDF shall have the right to sell such
Limitation Securities (if otherwise permitted pursuant to applicable law), to a
“Qualified Institutional Buyer” a “QIB” as such term is defined in Rule 144A of
the Securities Act of 1933, as amended (the “Securities Act”), so long as (i)
such QIB, as a condition to such transfer, delivers an agreement to the Company
agreeing that such transferee shall be bound by all the terms and conditions of
this Agreement as if DDF and (ii) DDF, if requested by the Company, provides an
opinion of counsel, in form reasonably satisfactory to the Company, that such
transfer complies with applicable laws.  DDF shall at all times have the right
to take any action described in clauses (a) – (g) above where such action is by
and between DDF and a controlled Affiliate of DDF.  Notwithstanding anything in
this Agreement to the contrary, DDF shall not sell the Limitation Securities if
such sale would violate any applicable law.
 
“Affiliate” means a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with a party to this
Agreement. For the purposes of this Agreement, the word “control” (including,
with correlative meaning, the terms “controlled by” or “under the common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise, and in the case of a non-corporate business
entity, if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of the corporation or non-corporate
business entity, as applicable, whether through the ownership or control of
voting securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2           Standstill.  Except as permitted herein, for a period (the
“Restricted Period”) commencing with the date of this Agreement and ending on
the date that is twelve (12) months from the date of this Agreement, neither DDF
nor any of DDF’s Affiliates, officers, directors or employees shall, directly or
indirectly, acting alone or together or in concert with any other person or
entity, without the prior written consent of the Company's Board of Directors:
 
(a)           acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any securities or indebtedness, anything
exchangeable or convertible into securities or indebtedness, or direct or
indirect rights or options to acquire any securities or indebtedness, of the
Company or any subsidiary thereof (excluding, for purposes of this Section
7.2(a), the Shares issued hereunder and any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of such Shares) or any assets of the Company or any subsidiary
thereof;
 
(b)           make, or in any way participate, in any “solicitation” of
“proxies” to vote (as such terms are used in the rules of the SEC) or consent
solicitation, or seek to advise or influence any person or entity with respect
to the voting or any consent in respect of any securities or indebtedness of the
Company or any subsidiary thereof;
 
(c)           make any public announcement with respect to, or submit a proposal
for, or offer of (with or without conditions) any merger or business combination
or any other extraordinary acquisition involving the Company, any subsidiary
thereof or any of their respective securities, indebtedness or assets;
 
(d)           form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of taking any action
prohibited under clauses (a) through (c) of this paragraph;
 
(e)           seek or propose, alone or in concert with others, to influence or
control the management, board of directors or policies of the Company or any
subsidiary thereof;
 
(f)           take any action that could reasonably be expected to require the
Company or any subsidiary thereof to make a public announcement regarding the
possibility of any of the events described in clauses (a) through (e) above;
 
(g)           except as otherwise specifically provided in this Section 7.2,
disclose any intention, plan or arrangement inconsistent with actions prohibited
under clauses (a) through (f) or advise, assist, encourage or engage in
discussions with any other persons in connection with any actions prohibited
under clauses (a) through (f); or
 
(h)           request that the Company, any subsidiary thereof or any officer,
director, employee, advisor, Affiliate or representative thereof, directly or
indirectly, to amend or waive this sentence or any other part of this Section
7.2.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3           Right of First Refusal.
 
(a)           Subject to the terms of this Section 7.3 below, DDF hereby
unconditionally and irrevocably grants to the Company a “Right of First Refusal”
to purchase all or any portion of the Shares acquired hereunder that DDF may
propose to transfer (such shares the “Transfer Stock”), at the same price and on
the same terms and conditions as those offered to any prospective transferee.
 
(b)           If DDF proposes to transfer any Transfer Stock, other than to an
Affiliate as contemplated by Section 7.3(e), it must deliver a “Proposed
Transfer Notice” to the Company not later than ten (10) U.S. business days prior
to the consummation of such transfer.  Such Proposed Transfer Notice shall
contain the material terms and conditions (including price and form of
consideration) of the transfer and the identity of the prospective
transferee.  To exercise its Right of First Refusal under this Section 7.3, the
Company must deliver a “Company Notice” to DDF within ten (10) U.S. business
days after delivery of the Proposed Transfer Notice.  In the event the Company
elects not to exercise its Right of First Refusal, DDF’s sale of Transfer Stock
to the third party identified in the Proposed Transfer Notice must be
consummated within forty-five (45) U.S. business days after receipt of the
Proposed Transfer Notice by the Company or such sale shall again become subject
to the Right of First Refusal on the terms set forth herein.
 
(c)           If the consideration proposed to be paid for the Transfer Stock is
in property, services or other non-cash consideration, the fair market value of
the consideration shall be as determined in good faith by the Company’s Board of
Directors and as set forth in the Company Notice.  If the Company cannot for any
reason pay for the Transfer Stock in the same form of non-cash consideration,
the Company may pay the cash value equivalent thereof, as determined in good
faith by the Board of Directors and as set forth in the Company Notice.  The
closing of the purchase of Transfer Stock by the Company shall take place, and
all payments from the Company shall have been delivered to DDF, by the later of
(i) the date specified in the Proposed Transfer Notice as the intended date of
the proposed transfer and (ii) sixty (60) U.S. business days after delivery of
the Proposed Transfer Notice.
 
(d)           Effect of Failure to Comply.
 
(i)           Any proposed transfer not made in compliance with the requirements
of this Agreement shall be null and void ab initio, shall not be recorded on the
books of the Company or its transfer agent and shall not be recognized by the
Company.  Each party hereto acknowledges and agrees that any breach of this
Agreement would result in substantial harm to the other parties hereto for which
monetary damages alone could not adequately compensate.  Therefore, the parties
hereto unconditionally and irrevocably agree that any non-breaching party hereto
shall be entitled to seek protective orders, injunctive relief and other
remedies available at law or in equity (including, without limitation, seeking
specific performance or the rescission of purchases, sales and other transfers
of Transfer Stock not made in strict compliance with this Agreement).
 
(ii)           If DDF becomes obligated to sell any Transfer Stock to the
Company under this Agreement and fails to deliver such Transfer Stock in
accordance with the terms of this Agreement, the Company may, at its option, in
addition to all other remedies it may have, send to DDF the purchase price for
such Transfer Stock as is herein specified and transfer to the name of the
Company on the Company’s books the certificate or certificates representing the
Transfer Stock to be sold.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing or anything to the contrary herein,
the provisions of paragraphs (a), (b), and (c) of this Section 7.3 shall not
apply to (i) a transfer by DDF to a controlled Affiliate of DDF or Nordic
Bioscience A/S; provided that DDF shall deliver prior written notice to the
Company of such transfer and such shares of Transfer Stock shall at all times
remain subject to the terms and restrictions set forth in this Agreement and
such transferee shall, as a condition to such transfer, deliver an agreement to
the Company agreeing that such transferee shall be bound by all the terms and
conditions of this Agreement as if DDF (but only with respect to the securities
so transferred to the transferee) or (ii) a disposition of the Shares by DDF in
an open market transaction which complies with the volume limitations set forth
in Rule 144(e) of the Securities Act, whether or not DDF is required to sell in
compliance with Rule 144(e).
 
(f)           The Company may assign its rights under this Section 7.3 to
Victory Park or an Affiliate of Victory Park (such party an “Assignee”).
 
8.           Miscellaneous.
 
8.1           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the other party
hereto at its address or email address shown below or such other address or
email address as such Party will have last given by notice to the other Parties.
 
If to the Company,


Unigene Laboratories, Inc.
81 Fulton Street
Boonton, New Jersey  07005
Attn: General Counsel
E-mail: gmayes@unigene.com
Fax: 973.335.0972


with a copy (which shall not constitute notice) to:


Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New York, New York 10020
Attn: Michael J. Lerner
E-Mail: mlerner@lowenstein.com
Fax: 973.597.6395


 
 

--------------------------------------------------------------------------------

 
 
If to DDF,
addressed to:


Den Danske Forsknigsfond
Herlev Hovedgade 207
2730 Herlev
Denmark
Attn: Dr. Claus Christiansen
E-mail: cc@nordicbioscience.com
Fax:  011.45.445.25251


with a copy (which shall not constitute notice) to:


Mazanti-Andersen, Korsø Jensen & Partnere
Amaliegade 10
1256 København K


Attn. Attorney-at-law Henrik B. Sanders
E-mail: hbs@mazanti.dk


8.2           Successors and Assigns.  Except as set forth herein, DDF may not
assign any of its rights under this Agreement.  This Agreement shall inure to
the benefit of the successors and permitted assigns of the Company and DDF.
 
8.3           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court sitting in the Southern District of New York.
 
8.4           Further Execution.  The parties agree to take all such further
commercially reasonable action(s) as may reasonably be necessary to carry out
and consummate the transactions contemplated by this Agreement as soon as
practicable, and to take whatever commercially reasonable steps may be necessary
to obtain any governmental approval in connection with or otherwise qualify the
issuance of the Shares.
 
8.5           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings, whether written or
oral.  This Agreement may not be amended, modified or revoked, in whole or in
part, except by an agreement in writing signed by each of the parties hereto.
 
8.6           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and such
that the objectives contemplated by the parties when entering into this
Agreement may be realized and (c) the balance of this Agreement shall be
enforceable in accordance with its terms.
 
8.7           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 
UNIGENE LABORATORIES, INC.
 




By: /s/  Ashleigh Palmer 
Name:           Ashleigh Palmer
Title:             President and Chief Executive Officer


 
DEN DANSKE FORSKNINGSFOND
 




By: /s/ Claus
Christiansen                                                                           
Name:          Claus Christiansen
Title:             Board Member






By: /s/ Bente
Riis                                                                           
Name:           Bente Riis
Title:             Board Member




 

Signature Page to the Common Stock Purchase and Option Agreement
 
 

--------------------------------------------------------------------------------

 
